Citation Nr: 1731328	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for impairment of the left lower extremity due to Parkinson's disease.

2. Entitlement to a rating in excess of 20 percent for impairment of the right lower extremity due to Parkinson's disease.

3. Entitlement to a rating in excess of 70 percent for impairment of the right upper extremity due to Parkinson's disease.

4. Entitlement to a staged rating in excess of 10 percent prior to January 28, 2016, and in excess of 30 percent thereafter for impairment of the facial muscles due to Parkinson's disease.

5. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

6. Entitlement to service connection for hammertoes, right foot.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in relevant part, denied service connection for Parkinson's disease, neuropathy of the legs and feet, and hammertoes, right foot.  After additional evidence was submitted within one-year of the April 2007 rating decision, a November 2008 rating decision confirmed and continued the denial of service connection for these three issues.  See 38 C.F.R. § 3.156(b) (2016) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  The Veteran's Notice of Disagreement (NOD) for all three issues was timely received in January 2009.  A Statement of the Case (SOC) was then issued in April 2010.  The Veteran submitted another NOD in June 2010, which the RO appears to have been construed as a substantive appeal as it expressed continued disagreement with these same issues.  

In a November 2010 rating decision, service connection for four different impairments associated with Parkinson's disease was granted with an effective date of November 15, 2006: impairment of the left lower extremity (10 percent), right lower extremity (10 percent), right upper extremity (20 percent), and facial muscles (10 percent).  The Veteran's NOD regarding the rating percentages for all four disabilities was timely received in November 2010.  A SOC was then issued in September 2011 and a timely substantive appeal was received in October 2011.

A Supplemental SOC was issued in February 2012 and continued to deny service connection for peripheral neuropathy of the bilateral lower extremities and hammertoes, right foot.  In a separate SSOC that was issued in February 2012 the Veteran was awarded a 70 percent disability rating for impairment of the right upper extremity and 20 percent for impairment of the right lower extremity, both effective November 15, 2006.  In a March 2016 rating decision, a staged rating of 30 percent was awarded for impairment of the facial muscles, effective January 28, 2016.  

The Board notes that while there have been increased and/or staged ratings throughout the period on appeal, the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, so the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Separately, the Board notes that the Veteran has been awarded a 100 percent rating for PTSD, effective November 15, 2006.  In addition, special monthly compensation was awarded under 38 U.S.C. § 1114(s) (West 2014) and 38 CFR § 3.350(i) (2016) on account of PTSD rated at 100 percent and additional service-connected disabilities of bilateral hearing loss, impairments of the left lower extremity, facial muscles, right lower extremity, right upper extremity, and tinnitus, independently ratable at 60 percent or more from November 15, 2006.  Special monthly compensation was also awarded under 38 U.S.C. § 1114(k) and 38 CFR § 3.350(a) on account of loss of use of a creative organ from December 2, 2011.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and hammertoes, right foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's left lower extremity impairment associated with Parkinson's disease more nearly approximated mild paralysis of the left lower extremity.

2. Throughout the period on appeal, the Veteran's right lower extremity impairment associated with Parkinson's disease more nearly approximated moderate paralysis of the right lower extremity.

3. Throughout the period on appeal, the Veteran's right upper extremity impairment associated with Parkinson's disease more nearly approximated severe paralysis of the right upper extremity.

4. Prior to January 28, 2016, the Veteran's facial muscle impairment associated with Parkinson's disease more nearly approximated mild paralysis.

5. Since January 28, 2016, the Veteran's facial muscle impairment associated with Parkinson's disease more nearly approximated severe paralysis.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left lower extremity impairment due to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, Diagnostic Code 8520 (2016).

2. The criteria for a rating in excess of 20 percent for right lower extremity impairment due to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for a rating in excess of 70 percent for right upper extremity impairment due to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, Diagnostic Code 8004-8513 (2016).

4. The criteria for a staged rating in excess of 10 percent prior to January 28, 2016, for facial muscle impairment due to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, Diagnostic Code 8205 (2016).

5. The criteria for a staged rating in excess of 30 percent since January 28, 2016, for facial muscle impairment due to Parkinson's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, Diagnostic Code 8205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that ratings for Parkinson's disease, classified in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8004.  Under this Diagnostic Code, a minimum 30 percent rating is assigned when there are "ascertainable residuals" of the disability; however, VA should also analyze individual symptoms under the appropriate Diagnostic Code for that bodily system.  See 38 C.F.R. § 4.124a.

If there are identifiable residuals that can be rated under a separate Diagnostic Code and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under DC 8004.  See VA Adjudication Procedures Manual M21-1, III.iv.4.G.8.c and M21-1, III.iv.4.G.5.b.

Neurological conditions such as Parkinson's disease are evaluated under the section of the Rating Schedule beginning at 38 C.F.R. § 4.120, conducting evaluations by comparison.  38 C.F.R. § 4.120 provides that disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  The rater is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating such disability, the rater is to refer to the appropriate schedule.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.120.

The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

As it pertains to peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Facts

By way of history, the RO initially granted service connection for Parkinson's disease in a November 2001 rating decision.  At that time, the RO granted 10 percent for the left lower extremity, 10 percent for the right lower extremity, and 20 percent for right upper extremity and 10 percent for the impairment of the facial muscles, all effective November 15, 2006.  During the pendency of the appeal, an increased 70 percent disability rating for impairment of the right upper extremity and 20 percent for impairment of the right lower extremity, both effective November 15, 2006 were granted and an increased rating of 30 percent was awarded for impairment of the facial muscles, effective January 28, 2016.  The Veteran did not appeal the effective date for the initial grant of service connection and accordingly, although all records and pertinent history have been reviewed, the relevant question in this matter is the state of the disabilities for the period beginning on November 15, 2006. See 38 C.F.R. § 3.400.

VA treatment records reflect the Veteran first complained of Parkinson's symptoms in December 2005.  At that time he reported that someone diagnosed him with neuropathy and he also described shaking hands, trouble writing and problems crossing his toe over the other toe.  He indicated he had cramps in the leg and drags the right foot.  The physician noted that early Parkinson's disease may cause slowing of gait, dragging of foot and decreased arm swing and he was referred to neurology.  Records in March and April 2006 indicate a diagnosis of Parkinson's disease and complaints of lower extremity pain.  

Another VA treatment record from August 2006 indicated difficulty writing and mildly decreased length of steps.  The Veteran was noted to be on medication for the Parkinson's disease.  Motor strength was 5/5 in all four extremities, but reflexes were reduced.  There was reduced arm swing in the right arm.  Additional VA treatment reports from August 2006 also noted masked face and resting tremor, mild rigidity, and mild cogwheel in the right hand.  A February 2007 neurology note reflected the Veteran reported he was doing well and his handwriting had improved and tremors were decreased.  He denied any falls since the last visit but felt his right side was not as flexible as the left.  At that time, the right hand had occasional mild resting tremor (improved) and no rigidity and left arm and hand were within normal limits. Motor had full strength in all extremities.  The impression was Parkinson's Disease and peripheral neuropathy and reported that the symptoms of right arm tremor, micrographia and masked face decreased on the adjusted regimen.  During a June 2007 mental health visit the physician reported a noticeable improvement in facial expression and the veteran indicated the writing and tremors improved with treatment.  

A June 2007 neurology note reflected complaints of the right lower leg that the Veteran attributed to neuropathy.  Handwriting was described as stable and tremors only bothered him when he got excited.  On examination upper and lower extremities were 5/5 and reflexes were 2/4 throughout.  There was some decreased sensation to vibration in both lower extremities, right greater than left.  A November 2007 record noted he reported he felt slower and felt his speech was weaker and he had problems swallowing and his handwriting was not as good as before.  Cranial nerve examination indicated facial sensation was intact and masked facies.  Motor examination reflected he was stooped over, had no resting tremor and mildly increased rigidity of the upper extremities right greater than left.  Motor strength was 5/5 throughout and reflexes were 2/4.  Gait reflected the right upper extremity had a mildly reduced arm swing.  A March 2008 neurology note reflected resting tremor, bradykinesia and mask-like facies that were getting slightly worse over time.  There was a history of gait instability, characterized by festination, a difficulty initiating movement or slowing of movement but no history of progressive vocal hoarseness.  During this visit the Veteran described pain in the lower extremities and noted he had been diagnosed with peripheral neuropathy.  Motor strength was 5/5 throughout but the Veteran had bradykinesia and decreased spontaneous movement.  Resting tremor was absent in either arm.  There was no sensory loss to pinprick or light touch.  Gait was festinating and there was a reduced arm swing.  The diagnosis was Parkinson's disease with increased tendency towards hypersomnolence and compulsive behaviors.  

In April 2008 the Veteran reported some of the original symptoms and indicated writing was especially difficulty as he reported tremor and stiffness in the arms and a slight tremor in the right leg.  Motor strength was 5/5 and he demonstrated bradykinesia, resting tremor and some difficulty writing but there was no noted sensory loss.  Gait was festinating and there was reduced arm swing.  An addendum note indicated that the medications had been tapered and stopped due to compulsive behaviors and hypersomnolence and he seemed more alert but the Parkinsonism was worse. He had a masked facies and hypophonic speech and prominent limb rigidity more in the right upper extremity than the left with intermittent rest tremor and cogwheeling.  Medications were restarted.  In August 2008 the Veteran was seen for follow up and reported the compulsive behavior stopped but bradykinesia worsened.  Cranial nerve examination noted masked facies but normal facial sensation and strength.  Motor was 5/5 throughout.  There was a right hand resting tremor and mild cogwheel in the right arm.  There was no focal sensory loss to pinprick or light touch.  Gait was festinating and there was a reduced arm swing.  

A November 2008 neurology note reflected that the Veteran's disease was relatively stable and tremor was the primary symptom.  He denied bradykinesia or gait problems at that time but noted mask facies and reported it was difficult to smile.  Examination noted minimal facial expression, mild right hand tremor intermittently, increased tone in the upper extremities bilaterally with reinforcement, no bradykinesia, rapid altering movements, no change in amplitude but slower in the right hand.  The physician noted that the condition was relatively stable with some off symptoms but overall he considered the symptoms to be mild.  

A report from May 2009 noted hand tremors, right worse than left and the Veteran noted he felt tired and fatigued more.  His hands felt stiffer and had trouble buttoning his shirt.  He reported bradykinesia but no falls or freezing episodes.  Handwriting was worse.  There was masked face but no decrease eye blink.  Motor exam reflected increased tone of the arms bilaterally, right more than left, and increased tone of the right leg. Strength was 5/5 throughout.  There was decreased finger tap on the right.  There was bradykinesia, resting tremor in the right arm, some difficulty writing, micrographia and focal sensory loss to pinpoint and light touch in the right arm and leg.  There was also stocking pattern decreased sensation of the bilateral feet.  Reflex was sluggish with 1 all and 0 in the ankle.  Gait reflected reduced arm swing bilaterally more on the left.  The physician noted that the symptoms were mild with rest tremor and increased tone and the major problem was his mood.  The physician also noted the new decreased sensation on top of the stocking sensation neuropathy.  

A January 2010 neurology note reflected tremors, right greater than left.  He denied falls and indicated he was sleeping better.  Cranial nerve testing reflected equal sensation on face to pinprick and light touch but masked face was noted. No decrease eye blink was noted. There was increased muscle tone of the bilateral hands, right more than left, and also increased tone of the right leg.  Motor strength was 5/5.  Decreased finger tap on the right was noted.  There was bradykinesia, resting tremor in right arm, some difficulty writing, and micrographia.  There was focal sensory loss to pinprick and light touch in the right arm and leg along with stocking pattern decreased sensation to feet.  Reflexes were sluggish.  A January 2010 addendum indicated complaints of ache in the right buttock that goes down to the feet that had been present for 6 months.  The Veteran denied any freezing episodes, but did admit to slowing down.  His gait was noted to be stable, but there was an indication of decreased arm swing.  Handwriting was noted to be getting worse and smaller.  He described tingling and numbness of the hands and not feeling himself about an hour and a half before his next dose in medication was due.  The Veteran was also noted to have masked facies and low voice with slight slurring of words at times.  Right lower extremity knee flexion strength was slightly weaker and there was increased tone of the upper extremities.  Sensation to pinprick was decreased in L4 area and reflexes were 2 diffusely.  There was questionable decrease in the right ankle reflex compared to the left.  No hand tremor was noted and finger taps were slower on the right than left and toe taps were difficult for the veteran to do.  His gait was stable, but there was indication of decreased arm swing.  

On VA examination in April 2010, the Veteran described aching of the legs, painful tingling sensations, and indicated he could not walk fast or he would start to weave.  He also indicated his right hand shook when he used it or tried to write.  On examination he had mask facies, fluent speech with normal affect, stooped station, and walked dragging the right foot with a tendency to festinate.  Cranial nerve examination reflected a tremor at rest, right greater than left, without action tremor or dysmetria, Romberg's test was negative.  He could balance on the left but not the right foot and he could not tandem walk.  There was increased tone on the left side. Motor strength was 5/5 throughout except it was 4/5 in the right upper extremity and plantar/dorsi flexion of the right foot.  Sensory examination was intact to monofilament, vibration and position, except absent to monofilament at right 5th finger and right instep, and absent at lateral right foot, position absent at right foot distal to ankle and vibration absent in right lower extremity distal to mid-calf. The examiner confirmed the diagnosis of Parkinson's disease with resting tremor of right hand and tendency to festinating gait.

A May 2010 EMG was normal.  It indicated the right upper extremity was normal and there was no EMG evidence of a right median mononeuropathy across the wrist.  

VA treatment records from November 2010 note the Veteran's complaints of worsening right hand tremor.  He noted his voice was weaker and indicated the tremor was worse over the last 6 weeks more on the right side and present in the hand more than the leg.  He noticed his stability was getting worse and gait was slower.  He denied any falls.  He indicated tremors worsen right before a dose of medication but the walking problem happens anytime and appears to be unrelated to medication wearing off.  There was intact sensation to the face but masked face was noted.  There was moderate increase in tone in the bilateral hands and right leg.  Strength was 5 or 5- throughout.  There was decreased finger tap on the right.  There was bradykinesia, resting tremor in the right arm, some difficulty writing.  There was sensory loss to the right arm and right leg and decreased sensation bilaterally to the feet.  Deep tendon reflexes were diminished. Gait had reduced arm swing bilaterally more on the left.  The assessment was history of Parkinson's disease with symptoms worsening as per the Veteran and increased freezing.  

A March 2011 note reflected the Veteran described worsening tremor that was more in the right side and more in the hand.  He reported that he was starting to have trouble shaving and explained he had to grab everything with his left hand.  He also described his walk as worsening and reported a shuffle.  He indicated stability was getting worse and he feels as though he will fall and gait was slower. Examination reflected masked face, sensation was intact to the face on pinprick and light touch and no decrease in eye blink was noted.  There was a moderate increase in tone bilaterally in the hands, right greater than left and increased tone of the right leg.  Strength was 5 or 5- throughout.  There was decreased finger tap on the right.  Bradykinesia and resting tremor in the right arm with some difficulty writing.  Focal sensory loss to pinprick and light touch right arm and leg and decrease sensation bilaterally to the feet on light touch and pinprick.  Deep tendon reflexes were diminished with 1 in all but 0 in the ankle.  Gait had reduced arm swing, more on the left hand compared to the right.  A March 2011 note details that his strength and reflexes of the lower extremities were good.  The Veteran's coordination, posture, and balance were fair.  The same complaints of increased tremor and balance problems were voiced again in additional March 2011 VA treatment records.  

A treatment note from August 2011 shows that the Veteran complained of unsteadiness and worsening tremor.  He denied falls and reported the tremor was worse in the left than the right and indicated he had frequent freezing when he moved. Examination reflected similar findings to the March 2011 visit.  

The Veteran underwent a VA examination for Parkinson's disease in December 2011.  The examiner reported that the Veteran was diagnosed with this disease in 2004 and was right hand dominant.  The examiner noted that the Veteran had a mild, stooped posture, moderate balance impairment, moderate bradykinesia or slowed motion, mild loss of automatic movements, moderate speech changes, severe tremors in the right upper extremity, moderate tremors in the right lower extremity and mild tremors in the left lower extremity.  There was moderate muscle rigidity and stiffness in all upper and lower extremities.  There was moderate constipation and severe sexual dysfunction.  Other manifestations included masked facies and slow extraocular muscle movements with hypometric saccades.  He could get to all primary eye positions and had no difficulty looking up.  It was noted that the Veteran had impairment of the right upper extremity to include a tremor.  Motor impairment was severe in nature while muscle rigidity and stiffness were moderate.  His motor strength was 5/5 throughout all of the extremities and sensation to light touch, pinprick and temperature were intact but there was mild decrease in vibration sense to the right lower shin and foot.  Deep tendon reflexes were 2/4 throughout.  He had a pill-rolling tremor of the right hand at rest and action.  There was cogwheeling that was increased with distraction on the right greater than the left.  There was ataxia on finger-nose-finger on the right side, but the left side was normal.  He could not write well and used his left hand to steady the right hand in order to write.  He continued to work but was limited to 5 hours a day and could no longer work at a supervisory level and planned to stop working in January.  He only drove short distances as he felt it was unsafe to drive especially in traffic as if he goes outside the neighborhood he feels he would get lost . At times he needs help dressing mostly dressing and tying shoes.  He could not do fine motor activity with his right hand and needed to use the left hand to do activity.  He had some wearing off phenomena form the medication.  The examiner indicated that the Veteran's Parkinson's symptoms increased in severity, he had an increased dose of medication to control symptoms and there was increased action tremor of the right hand, decreased voice strength and decline in mental health.  He further stated, "With a decline in his motor function in coordination due to Parkinson symptoms, he will no longer be able to work even part-time in a few months and needs help with his [activities of daily living]."

VA treatment records from June 2013 show that the Veteran's facial sensation was intact, his face was symmetric, and he had very masked facies (difficulty smiling).  His Parkinson's disease was noted to have "almost globally worsening symptoms."

January 2014 record noted complaints of slowness and voice becoming progressively quieter.  He denied falls and described gait as slow but fine. He reported some drooling. Facial sensation was intact but very masked facies and difficulty smiling was noted.  There was reduced sensation in the feet up to knees, reduced vibration in toes and ankles and mildly reduced sensation at the wrists. The right arm had a pillrolling tremor and the tone was normal initially on right but then cogwheeled with distraction.  The left arm and leg also had increased tone.  Reflexes were 2+.  The Veteran's gait was described as slow but not festinating with a reduced arm swing.  

In August 2014 the Veteran described some difficulty with balance especially when standing up.  There were no falls. His speech was softer and slower and he complained of fatigue.  He also reported some tingling in both arms, mostly upon awakening.  He reported some episodes of freezing and slowness of movement.  He reported significant on/off periods and wearing off of medication.  Examination reflected speech was very hypophonic. Facial sensation was intact but very masked facies was noted.  Sensation was reduced to light touch and pinprick in the feet up to the knee and reduced vibration in the toes and ankles bilaterally. There was mildly reduced sensation at the wrists, right greater than left.  Cogwheel rigidity was worse on the right and positive axial rigidity was noted.  Right leg worse rigidity.  Strength was 5/5 and reflexes were 2+.  Gait was slow, slightly shuffling with reduced arm swing and it took 5-6 steps to turn a circle.  The overall picture was consistent with under medication.  

A November 2015 neurology note indicated complaints of freezing episodes at random times of the day, getting slower performing activities of daily living such as dressing and worsening gait where he leaned forward while walking but no falls.  He denied dyskinesias.  Tremor was noted to be well controlled with medication but worsened in times of stress. He continued to have micrographia.  He reported autonomic symptoms of dry mouth, dry eyes and some lightheadedness.  He described burning pain and numbness in both feet, especially at night but noted symptoms were controlled with medication.  Examination reflected a restricted up gaze but otherwise smooth pursuit and normal saccades and facial sensation was intact.  Very masked facies including difficulty smiling was noted.  Sensory examination reflected diminished vibration and light touch sensation to the right foot.  Proprioception was intact in both feet and hands and sensation was intact to pinprick in hands and feet. Cogwheel rigidity was worse on the right hand than the left and there was some rigidity in the left elbow.  There was positive axial rigidity and resting tremor of the right hand and leg.  There was slow RAM and foot tapping especially on the left.  Gait was slightly shuffling with a reduced arm swing en blocking but no retropulsion or anteropulsion.  

A January 2016 neurology consultation explained the Veteran's Parkinson's started with a tremor on the right that progressed to the left and then he progressively developed bradykinesia, significant hypophonia and gait deficits with intermittent freezing of gait.  He denied any falls since the prior visit but indicated he noticed symptoms such as dyskinesia when the medication was wearing off.  Examination reflected vertical saccades were hypometric and there were three to four staircases with moderate hypometria and some evidence for limited upgaze.  Facial sensation was intact.  Strength was 5/5 throughout and tone was normal.  A UPDRS III examination was conducted and noted a total score of 13.5 of the right, 16 midline and 10.5 on the left.  Sensation was intact to light touch throughout.  

The Veteran received another VA examination in January 2016.  Motor manifestations due to Parkinson's or its treatment showed mild stooped posture, moderate balance impairment, severe bradykinesia or slowed motion, severe loss of automatic movements, severe speech changes, as well as severe tremors of the right upper extremity and mild tremors of the right lower extremity.  There was moderate muscle rigidity and stiffness in the right upper extremity and mild symptoms in the other three extremities.  The examiner noted some additional manifestations and complications which were separately evaluated in a March 2016 rating decision and the Veteran has not appealed those ratings.  The examiner noted that while the Veteran has been retired since April 2013, his Parkinson's disease would significantly interfere with employability due to severe bradykinesia, shuffling, freezing of gait, imbalance, hypophonia and impaired coordination of the hands.  The examiner also found that since the December 2011 VA examination the Veteran has experienced continued progression of disease with worsening of bradykinesia, gait, hand coordination, hypophonia and swallowing.



Ratings for Impairments of the Bilateral Lower Extremities

The Veteran contends that the service-connected impairments of the left and right lower extremities due to Parkinson's disease warrant higher evaluations than the ratings reflect (10 percent for the left lower extremity and 20 percent for the right lower extremity, effective November 15, 2006).  38 C.F.R. § 4.124a, DC 8520.

Under Diagnostic Code 8520, the minimum 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  The maximum 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

After a full review of the record, and as discussed below, the Board concludes that initial ratings in excess of 10 percent for the left lower extremity and 20 percent for the right lower extremity are not warranted.  

Throughout the period on appeal, the Veteran's left lower extremity complaints do not more nearly approximate symptoms that have manifested in moderate incomplete paralysis of the sciatic nerve; and therefore an evaluation in excess of 10 percent is not warranted.  As outlined above, the Veteran's complaints generally focused on the right side of the body with most of the tremors and decreased sensation manifesting on the right side.  While there were occasions when such symptoms were reported on the left side, even at those times they were frequently described as being less severe than on the right side.  Additionally, objective evidence suggests a disability picture of the left lower extremity that does not more nearly approximate moderate incomplete paralysis.  Muscle strength was generally noted to be 5/5.  Reflexes were sometimes reported as 2+ and sometimes noted to be sluggish or reduced.  While there were some points when there was reduced sensation, there were also frequent visits when no focal sensory loss to pinprick or light touch was noted. Significantly, the treating physician described the symptoms as mild in 2008 and 2009.  On VA examination in 2010 the left lower extremity had normal motor strength and was intact to sensation.  While the 2011 examination noted moderate muscle rigidity and stiffness, it only noted mild tremors of the left lower extremity and continued to reflect motor strength of 5/5 and sensation to the left lower extremity was intact.  Most recently, examination in 2016 described the muscle rigidity as mild in the left lower extremity and did not report tremors of the left lower extremity.  While he reported some bradykinesia and freezing he consistently denied any falls.  A rating in excess of 10 percent is not warranted as at no point throughout the period on appeal was the Veteran's lower extremity conditions associated with Parkinson's shown to have more nearly approximated symptoms of moderate, moderately severe, or severe paralysis of the sciatic nerve.

Throughout the period on appeal, the Veteran's right lower extremity complaints did not more nearly approximate symptoms that have manifested in moderately-severe or severe, incomplete paralysis of the sciatic nerve; and therefore an evaluation in excess of 20 percent is not warranted.  As noted above, the Veteran's symptoms have consisted of tremors, decreased sensation, diminished reflexes, rigidity, bradykinesia and a shuffling gait.  Compared to the left lower extremity, the record also notes some complaints of cramps of the right leg and dragging of the right foot.  As noted above, when there was decreased sensation it was generally reported as being more severe on the right side.  Despite these complaints, he consistently had 5/5 motor strength.  As outlined above sensory testing sometimes reflected that sensation was intact to the right lower extremity.  VA examination in 2010 reflected sensation was absent and diminished in some areas of the right lower extremity.  The 2011 examination described "moderate" tremors of the right lower extremity and moderate muscle rigidity and noted mild decrease in vibration sense to the right lower shin and foot.  The 2016 VA examiner described mild tremors and mild muscle rigidity of the right lower extremity.  The Board finds it significant that the examiners after reviewing the record and examining the Veteran characterized the condition as mild and moderate.  Considering these characterizations and the fact that treatment records do not consistently demonstrate objective findings the Board finds that a rating in excess of 20 percent is not warranted as at no point throughout the period on appeal was the Veteran's right lower extremity condition associated with Parkinson's shown to have more nearly approximated symptoms of moderately severe or severe paralysis of the sciatic nerve.

The Board acknowledges the Veteran's occasional complaints of pain and numbness in the bilateral lower extremities; however, neurological examinations conducted following such complaints revealed objective findings of the lower extremities that more nearly approximate the next highest rating.  The Board has also considered whether there is any basis for a higher or separate rating under any other Diagnostic Code, but has found none.

Based on the foregoing, the Board concludes that the Veteran's left lower extremity has been no more than 10 percent disabling and his right lower extremity has been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating for Impairment of the Right Upper Extremity

The Veteran asserts that a rating in excess of 70 percent is warranted for his right upper extremity symptoms.  See 38 C.F.R. § 4.124a, DC 8513.  Under Diagnostic Code 8513, mild incomplete paralysis all radicular groups is rated 20 percent disabling on the major and minor side; moderate incomplete paralysis is rated 30 percent disabling on the minor side and 40 percent disabling on the major side; severe incomplete paralysis is rated 60 percent disabling on the minor side and 70 percent disabling on the major side; and complete paralysis is rated as 80 percent disabling on the minor side and 90 percent disabling on the major side.  38 C.F.R. § 4.124a, DC 8513.

The medical evidence shows that the Veteran is right-hand dominant.  For rating purposes, his right hand will be rated under the criteria for the "major" upper extremity.

Throughout the period on appeal, the Veteran's right upper extremity symptoms have been manifested, at worst, by severe incomplete paralysis.  There is no question that the right upper extremity has been significantly affected by the Parkinson's disease and the majority of the symptoms have been described in the right upper side.  The Veteran's right upper extremity impairment has demonstrated pill-rolling tremor of the right hand at rest and action, as well as severe motor impairment with moderate muscle rigidity and stiffness.  The record also reflects decreased sensation, reduced arm swing and increasing difficulty with handwriting.  No medical professional has diagnosed the Veteran with complete paralysis of the right upper extremity.  The records were available to the three VA examiners each of whom reviewed the record and examined the Veteran opined that the paralysis of the left upper peripheral nerves is incomplete and severe in severity.

The Board acknowledges the Veteran's occasional complaints of pain and numbness in the right upper extremity; however, neurological examinations conducted following such complaints revealed no objective findings of the right upper extremity that more nearly approximate complete paralysis.  The Board has also considered whether there is any basis for a higher or separate rating under any other Diagnostic Code, but has found none.

Based on the foregoing, the Board concludes that the Veteran's right upper extremity has been no more than 70 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Staged Ratings for Impairment of Facial Muscles

The Veteran contends that the service-connected impairment of the facial muscles due to Parkinson's disease warrant higher evaluations than the staged ratings reflect (10 percent prior to January 28, 2016 and 30 percent thereafter).  38 C.F.R. § 4.124a, DC 8205.

Under Diagnostic Code 8205, used in evaluating paralysis of the fifth (trigeminal) cranial nerve, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  See 38 C.F.R. § 4.124a, DC 8205.  The rating is dependent on relative degree of sensory manifestation or motor loss.  Id.

Prior to January 28, 2016, the Veteran's facial muscle symptoms were manifested, at worst, by moderate incomplete paralysis.  The Veteran's facial muscle impairment demonstrated, at most, mild loss of automatic movements such as blinking, leading to fixed gaze, and other typical Parkinson's facies, as well as symptoms of intact facial sensation, symmetrical face, and very masked facies.

Since January 28, 2016, the Veteran's facial muscle symptoms were manifested, at worst, by moderate incomplete paralysis.  The Veteran's facial muscle impairment demonstrated, at most, an increase in symptoms as evidenced by severe loss of automatic movements, such as blinking, leading to fixed gaze, and other typical Parkinson's facies.  None of the records document complete facial paralysis.  

The Board acknowledges the Veteran's requests for a higher rating; however, neurological examinations conducted following such requests revealed no increased symptoms until the VA examination was conducted on January 28, 2016.  At that time, the Veteran's facial muscle impairment symptoms were noted to be severe, which warrants a 30 percent rating under the applicable Diagnostic Code.  The Board has also considered whether there is any basis for a higher or separate rating under any other Diagnostic Code, but has found none.  Furthermore, the Veteran has already been compensated for his other face-related disabilities due to Parkinson's disease, to include difficulty swallowing, speech changes, and partial loss of smell.  The Veteran has not expressed disagreement with those ratings.

Based on the foregoing, the Board concludes that the Veteran's facial muscle impairments due to Parkinson's disease has been no more than 10 percent disabling prior to January 28, 2016, and no more than 30 percent disabling for the period thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Additional Analysis

The Board has considered the Veteran's statements of record that higher disability ratings are warranted for his bilateral lower extremities, right upper extremity, and facial muscle impairments due to Parkinson's disease.  The Veteran is competent to report symptomatology relating to these disabilities because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  Nonetheless, application of the rating criteria to the objective evidence of symptoms documented in the record reveals that higher ratings are not warranted.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for these disabilities.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his disabilities.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's appeal arises from an appeal of the initial evaluations following the grants of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in December 2011 and January 2016.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 10 percent for impairment of the left lower extremity due to Parkinson's disease is denied.

A rating in excess of 20 percent for impairment of the right lower extremity due to Parkinson's disease is denied.

A rating in excess of 70 percent for impairment of the right upper extremity due to Parkinson's disease is denied.

Staged ratings in excess of 10 percent prior to January 28, 2016, and in excess of 30 percent thereafter for impairment of the facial muscles due to Parkinson's disease are denied.


REMAND

Unfortunately, the Veteran's appeal for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and hammertoes, right foot must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.

As noted above the record reflects the Veteran has been diagnosed with both Parkinson's disease and peripheral neuropathy.  On VA examination in March 2007, the Veteran endorsed pain in his lower extremities for the past 20 years.  He said that the pain has progressed to symptoms of paresthesias to his lower legs and also to paresthesias and dysesthesias of the feet.  He told the examiner that the pain is constant and occurs every day.  However, he did not describe any limitations of daily activity, and said he could walk anywhere from three-quarters to one mile per day on flat ground.  The March 2007 VA examiner diagnosed peripheral neuropathy of the bilateral feet.  He opined, "It is less likely than not that the [Veteran's] peripheral neuropathy of his feet bilaterally is related to his exposure to Agent Orange."  He further said, "It must also be noted that peripheral neuropathy is not a presumptive for Agent Orange/Herbicide exposure."  The examiner did not provide any rationale for this opinion.  On VA examination in April 2010, the examiner opined that there is "no relationship between the radiculopathies and Parkinson's disease."  However, the examiner did not provide a rationale for this opinion.  

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, these VA examination medical opinions failed to provide an adequate rationale to support each conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical opinion must "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions[;]" see also Nieves-Rodriguez, 22 Vet.App. 295, 304 (2008) (concluding that a medical opinion is not entitled to any weight if it does not contain a rationale that adequately connects data and conclusions).  Accordingly, another examination is necessary.

Furthermore, the Veteran has claimed that he developed hammertoes on his right foot due to service.  Service treatment records show that the Veteran endorsed foot trouble upon entrance into service.  VA treatment records show that he was diagnosed and received surgical correction for hammertoes on the right foot.

The Board finds that a VA examination is necessary in order to determine the nature and likely etiology of the claimed hammertoes disability.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The evidence of record for this disability meets the low threshold of McLendon and a VA examination should be obtained.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, these issues are REMANDED for the following action:

1. Send the claims file to an appropriate VA examiner for an opinion as to the etiology of the peripheral neuropathy of the bilateral lower extremities.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions. 

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current peripheral neuropathy of the bilateral lower extremities is related to service.

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current peripheral neuropathy of the bilateral lower extremities is secondary to the Veteran's service-connected impairment of the bilateral lower extremities due to Parkinson's disease.

c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current peripheral neuropathy of the bilateral lower extremities is permanently aggravated due to this service-connected disability.

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Schedule the Veteran for an examination in order to determine the nature and etiology of the right foot hammertoes.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right foot hammertoes is related to service.

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


